Title: To George Washington from Pennsylvania Field Officers, 20 August 1780
From: Pennsylvania Field Officers
To: Washington, George


					
						Sir
						Camp Orange Town August 20th 1780
					
					When we the other Day had the Honor of a Conference with your Excellency, we were not a little mortified we so widely differed with you

in Opinion with respect to the Manner in which Major Macpherson was introduced into his present Command.
					We have maturely and candidly considered that Article of War which treats of Brevetts, and find it (in our opinion) no ways applicable to the present Case—And however your Excellency may refer to the Customs of War in other Armies, We cannot think (considering the Constitution and Circumstances of ours) they ever will or ought to justify an Establishment, which in its Consequences must prove injurious to the Feelings of every Officer fighting in the Cause we at present are.
					We are far from wishing to strike at any Authority absolutely necessary for the good Order and Subordination of all Armies, nevertheless we think it a Duty we owe to our Country, to enter our most Solemn Protest against establishing a precadent, which if followed must in it’s Consequences one Day or other prove fatal. And as we cannot see it in that Light of Propriety that your Excellency does, it would be Departing from the Line of Candor, and torturing our own Feelings to say we were Satisfied.
					Impressed fully with this Idea, we on our Sacred Honor assure you nothing but a Sincere and inviolable Attachment to your Excellency, and a Regard for our distressed Country, has induced us to relinquish our Intentions of resigning for the present, nor could even these Considerations alone have induced us, only that we still possess the most Sanguine Hopes your Excellencies Candor and Justice will prompt you to remove the present Difficulty as early as possible, and prevent a Similar Inconvenience in future. We have the Honor to be Your Excellencies Most humble & obedt Servts
					
						Fras Johnston Colonel 5th P. RegtJas Chambers Col. 1 P. RegtRichd Humpton Colonel 10th Pen. RegtRichd Butler Col. 9th P. RegtT: Craig Colonel 3d P. Regt
					
				